DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, Figs. 1-4, in the reply filed on 03/22/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 reads on Species II, III, and IV as well as on Species I, and therefore Species I, II, III, and IV are not independent and distinct or mutually exclusive, because all of the species have two fold lines and three panels.  This is not found persuasive because claim 1 is a generic claim.  A generic claim is a claim which reads on all species.  See MPEP 806.04(d) Definition of a Generic Claim: “In general, a generic claim should require no material element additional to those required by the species claims, and each of the species claims must require all the limitations of the generic claim”.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Here, the Species II, III, and IV have structures which are distinct from that of Species I, since Species I has only 2 fold lines and 3 panels, thus lacking additional fold lines and additional panels. 
The requirement is still deemed proper and is therefore made FINAL.

As to claim 9, this claim does not read on Species I.  Species I (Figs. 1-4) does not comprise a fourth panel and a third fold line as claimed.  Claim 9 appears to read on Species II, Figs. 5-7.  Therefore, claim 9 is withdrawn as directed to a non-elected species. 

Thus, clams 1, 10/1, and 11 read on the elected species.  Claim 9 (and 10/9) is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical strips as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. That is, multiple dependent claim 11 depends from multiple dependent claim 10. See MPEP § 608.01(n).  Accordingly, the claim 11 not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, “fastening means” as recited in claim 1 is being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitation “not requiring a specifically-adapted T-shirt” renders the claim indefinite. This appears to be a negative limitation and it is not clear exactly what is being claimed. It cannot be determined what is considered “specifically-adapted” and it is not clear in what way this is “required” or not required.  The scope of “not requiring a specifically-adapted T-shirt” cannot be ascertained.
	Claim 10 is rejected herein since it is dependent upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (GB 761,939).
Evans (GB 761,939) discloses a detachable collar (1; see Fig. 1) for a shirt, said collar not requiring a specifically-adapted T-shirt (the collar shown in Fig. 1 could be used on any shirt if desired, by placing it over the shirt neckband), said collar (1) adapted to be attached to a collarless garment, wherein the collar (1; see Fig. 1) comprises a strip of material (see Fig. 1) defining a longitudinal axis and having two fold lines extending generally parallel to the longitudinal axis (see fold line at the top of panel 3 and the fold line at the bottom of panel 3) and defining a plurality of panels (2, 3, 4) and with a first panel (2) defining a collar leaf, a second panel (3) attached to the first panel at a first fold line (the upper fold line, at the top of panel 3, forms a first fold line), the second panel (3) defining a collar band, and a third panel (4) attached to the second panel (3) at a second fold line (the lower fold line, at the bottom of panel 3, forms a second fold line), wherein the third panel (4) is adapted to be folded against the second panel (3) and interposed between the second panel and an inside of a neck-band of the collarless garment (the panels could be used in the claimed manner) and wherein the third panel (4) is further adapted to receive fastening means for attaching the third panel to the neck-band of the collarless garment (the third panel is capable of receiving such a 
With respect to the recitation of the detachable collar as being “for a T-shirt”, this amounts to the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).  The collar (1) could be placed on a T-shirt collar if desired.  The collar could be used on a T-shirt collar which is not “specifically adapted”. Thus, the intended use of the claimed device does not further define the actual structure of the claimed device over that of Evans. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (GB 761,939) in view of Blish (US 2,903,703).

Evans discloses a collar as in claim 1, but does not disclose the vertical strips of claim 10.  Blish discloses a collar 5 which has two or more vertical strips 18 attached to the outermost surface of the collar 5, exposed to viewing as in claim 10 (see Fig. 1).  Blish discloses that the collar (5) may be a detachable collar (col. 1, lines 58-62).  Blish teaches that the strips 18 permit a necktie to extend therethrough, to expose the tie on the outer surface of the collar for decorative purposes (col. 1, lines 18-23; col. 2, lines 43-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such vertical strips on the outer surface of the collar of Evans in order to permit a tie to extend therethrough for decorative effects, as taught by Blish.  Such vertical strips are adapted to accept and hold in place a colored strip, a messaging strip, or luminescent strip as in claim 10.  That is, the vertical strips are capable of being used in the recited manner.
	
Response to Arguments
Applicant’s arguments, filed 06/22/2020, with respect to Hollinger as applied to claims 1-2, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection were necessitated by applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose collars having folds and panels similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMY VANATTA/Primary Examiner, Art Unit 3732